Title: From James Madison to Nathaniel Macon, 5 March 1806
From: Madison, James
To: Macon, Nathaniel


                    
                        
                            Department of State, March 5. 1806.
                        
                        The Secretary of State, in Compliance with the order of the House of Representatives of the 6th of January, directing him to lay before it, “A Return of the number of American Seamen, who have been impressed or detained by the Ships of War or Privateers of Great Britain, whose names have been reported to the Department of State since the statement was made to the House, at the last session of Congress; mentioning the names of the persons impressed, with the names of the Ships or vessels by which they were impressed, and the time of the Impressment; together with any facts and Circumstances in relation to the same, which may have been reported to him: stating, also, the whole number of American seamen impressed, from the Commencement of the present war, in Europe, and including in a separate Column the number of passengers, if any, who may have been taken out of American vessels coming to the United states from Europe,” has the Honor to transmit herewith the names of Nine hundred and thirteen persons, who appear to have been impressed from American vessels and whose names have been reported to the Department of State since the last statement was made to Congress, together with a discrimination in the particulars required by the order except as hereafter mentioned.
                        The aggregate number of Impressments into the British service since the Commencement of the present war in Europe is found to be Two thousand two hundred & seventy three.
                        It is not easy to distinguish, with accuracy, how many of these persons were really not Citizens of the United states; but the Column of Remarks added to the list in lieu of this discrimination will exhibit some ground for judging of the fact.
                        It has not been deemed necessary to make a separate Column for Impressed Passengers, as this Description of Persons have been reported to be impressed but in the few Cases subjoined.
                        It is proper to observe, that a small part only of the period since the last statement there was an Agent for Seamen for the Leeward Islands at Jamaica; the Gentleman who then held the Charge having resigned it; and another, who had been appointed to succeed him having declined accepting it. The Agent appointed for Antigua having been absent from that Island since his appointment in May    last, no Returns have been received from the Windward Islands. From these Circumstances, it is very probable that many Impressments have been made in the West Indian Seas, which, though of a recent date, are not included in the present Report. All which is respectfully submitted.
                        
                            James Madison
                        
                    
                    
                    
                        Impressment, on the 3d May 1804, of three Passengers from Galway in Ireland, to New York, into the British frigate Cambrian:
                        Impressment, in the month of June of the same year, of three Passengers into the British Sloop of War, Driver:
                        Impressment, on the 13 July of the same month, of six Passengers from Liverpool into the frigate Cambrian:
                        Impressment, in Augt. of the same year, of Eighteen Passengers from Belfast, in Ireland, into the same frigate:
                        Impressment, in the same month, of Thirteen Passengers, from the same place, into the British Sloop of war, Hawk.
                        Altogether, making 43 Passengers, taken from American vessels.
                        It may not be improper to add another Instance of Impressment, in that of 14 Seamen & one Passenger from the British Ship Pitt, on the 17. June 1804, in the Harbor of New York, by the British frigate Cambrian.
                    
                